Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1, 9 and 14
b.	Pending: 1-20
Claims 9-20 are withdrawn.

Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Election/Restrictions
Applicant's election with traverse of claims 1-8 in the reply filed on 3/8/2021 is acknowledged.  The traversal is on the ground(s) that if search and examination can be made without serious burden, then all the claims must be examined. This is not found persuasive because the claim term “scaling ratio” recited in the other group of invention and defined in Group I invention.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/2/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: MEMORY DEVICE INCLUDING MASSBIT COUNTER TO PERFORM OFF-CELL COUNTING BASED ON SAMPLING RATE.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 20120314500) in view of Nagao (US 20180261291).

Regarding independent claim 1, Song discloses a memory device (Figs. 1-3) comprising: 
a memory cell array including a plurality of memory cells (Figs. 1-2 shows memory cell array 105); 
a page buffer circuit (120; Fig. 1) including a plurality of stages (Fig. 3 shows stages 1 through n of the page buffers) each having a plurality of 
processing circuitry configured to control a plurality of program loops performed on the plurality of memory cells ([0200] describes that a program loop includes applying the program voltage and applying the verify voltage. Fig.1 shows circuit with all the blocks like 140, 150, 160, 170, 180 and 190 together performing the functionality) such that, during a verify operation of a first program loop of the plurality of program loops, the processing circuitry being configured to perform massbit counting by,
performing a plurality of off-cell counting operations according to stages based on a first sampling rate to generate a result for each of the plurality of off-cell counting operations, and 
selectively changing the first sampling rate based on the result of at least one of the plurality of off-cell counting operations.
Song is silent about during a verify operation of a first program loop of the plurality of program loops, the processing circuitry being configured to perform massbit counting by, performing a plurality of off-cell counting operations according to stages based on a first sampling rate to generate a 
However Nagao teaches during a verify operation of a first program loop of the plurality of program loops, the processing circuitry being configured to perform massbit counting by, performing a plurality of off-cell counting operations according to stages based on a first sampling rate to generate a result for each of the plurality of off-cell counting operations (Figs. 5, 7 and [0093] describes that in case of a sampling mode, the sequencer 17 counts the number of OFF-cells during programming verification and repeats programming verification while stepping up a read voltage at equal intervals of a voltage width), and 
selectively changing the first sampling rate based on the result of at least one of the plurality of off-cell counting operations (Fig. 9 at step S17 and described in [0106] that based on OFF-CELL counting, different action paths are being taken in and out of sampling mode).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Nagao to Song such that during a verify operation of a first program loop of the plurality of program loops, the processing circuitry being configured to perform massbit .

Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cho et al. (US 20130028018) --- Figs. 3, 13, 15 and corresponding sections of the specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691.  The examiner can normally be reached on M-F 8 am - 5 pm.

 http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        3/13/2021